DETAILED ACTION
Claims 4, 5, 8, and 11-17 are currently pending in this Office action.  Claims 11-16 are withdrawn as being directed to non-elected inventions.  Claims 1-3, 6, 7, 9, and 10 stand canceled by applicant.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed 10/06/2021, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 103 over Sustic (US 5723546 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The previous rejection is withdrawn in light of the amendment incorporating the species of previous claim 3 into claim 17.
Similarly, the previous rejection of claims 3-5, 8, and 17 under 35 U.S.C. 103 over Heemann et al. (US 2010/0256274 A1) in view of Sustic is withdrawn in light of the amendment to claim 17 at lines 13-16 to require the following:
wherein the mixture of polymers in the adhesive has a first glass transition temperature 	corresponding to the first atactic poly-α-olefin, and has a second glass transition temperature 	corresponding to the second atactic poly-α-olefin.


	However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 as amended at lines 13-16 recites:
wherein the mixture of polymers in the adhesive has a first glass transition temperature 	corresponding to the first atactic poly-α-olefin, and has a second glass transition temperature 	corresponding to the second atactic poly-α-olefin.
The original disclosure lacks support for this new limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 4, 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 2015/0225619 A1) in view of Tsuruya et al. (JP 07-26073 B2, machine translation) as evidenced by Myers et al., “Polypropylene, atactic,” Polymer Data Handbook, 2nd Ed., Oxford University Press, 963 (2009).
	With respect to claim 17, Somers discloses a hot melt adhesive comprising 5 to 95 weight percent of an amorphous propylene-ethylene copolymer; and 5 to 95 weight percent of at least one polymer different from the copolymer.  Abstract, claims 15, 16.  Those of ordinary skill in the art would reasonably understand that amorphous propylene-ethylene copolymer is atactic, otherwise [0047] explains that “amorphous” means a crystallinity of less than five percent.  The copolymers have number average molecular weight (Mn) of less than 25000.  [0045].  The at least one polymer different from the propylene-ethylene copolymer is suitably such polymers as ethylene-butene copolymers, ethylene-hexene copolymers, ethylene-octene copolymers, propylene-butene copolymers, propylene-hexene copolymers, propylene-octene copolymers.  [0063].  The adhesive can contain 10 to 90 weight percent or 40 to 55 weight percent of at least one tackifier.  [0067]. The adhesive may optionally contain 10 to 20 weight percent of wax; and/or 0.1 to 20 weight percent of an antioxidant.  [0069], [0070]. The hot melt adhesive has a Brookfield viscosity at 177°C of from 200 to 30000 cps, as measured according to ASTM D3236.  [0075].
	Somers differs from the present claim because i) the species of polymers different from the copolymer are only a few among the polymers enumerated at [0063] and are not required to be atactic and possess a Mn within the claimed range.  The reference further differs from claim 17 because it ii) is silent as to the mixture of polymers having a first and second glass transition temperatures; and iii) teaches a viscosity range measured at 177°C instead of at 160°C as claimed.
	As to i), Tsuruya teaches a hot melt adhesive composition containing 10 to 60 weight percent of an amorphous propylene/butene-1 copolymer having a Mn of 1000 to 20000, optionally with 0 to 70 weight percent of a tackifier and 0 to 70 weight percent of a resin.  Claim 1.  Adhesives 1 and 2 of the examples contain amorphous propylene/butene-1 copolymers (REXTAC®, commercial propylene copolymers having Mn values of 6700 or 9000) and a tackifer.  Table 1.  As evidenced by Myers, REXTAC® propylene polymers are known atactic polypropylenes.  Adhesives containing the amorphous propylene/butene-1 copolymer avoid low temperature peeling and reduced strength of the prior art, while 
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Somers specifies a mixture of atactic propylene-ethylene copolymer with ethylene-butene copolymer and the advantages of the amorphous propylene-butene copolymer taught by Tsuruya, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a species of atactic polyolefin-based polymer a1) as claimed in order to avoid low temperature peeling and reduced strength, while maintaining heat resistance, cohesive force, and long open time.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, those of ordinary skill in the art would understand that the atactic propylene copolymers of Somers and Tsuruya differ in structure (monomers, crystallinity) and reasonably expect 
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Somers in view of Tsuruya teaches a hot melt adhesive containing each of the claimed components overlapping the claimed amounts of each. 
	While Somers in view of Tsuruya does not directly disclose the Brookfield viscosity at 160°C, since each of the claimed components is present and rendered obvious by the teachings of Somers and Tsuruya, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a hot melt adhesive possessing a viscosity within the claimed range when measured at 160°C with a Brookfield CAP, spindle 27.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Somers [0067] teaches various rosin resins as tackifier, which are synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and “Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
	With respect to claim 5, Somers teaches fully or partially hydrogenated cycloaliphatic resin, aromatically-modified resins; terpene resins; and terpene phenolic resins as tackifier.  [0067].
	With respect to claim 8, Somers teaches that the adhesive contains at least one antioxidant.  [0070].

Claims 4, 5, 8, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 2015/0225619 A1) as evidenced by Miller, “Polypropylene,” The Wiley Encyclopedia of Packaging Technology, 3d Ed., John Wiley & Sons, 1005-1006 (2009) and in view of Taga (JP 2004-067796 A, machine translation).

	Somers differs from the present claim because i) the species of polymers different from the copolymer are only a few among the polymers enumerated at [0063] and are not required to be atactic and possess a Mn within the claimed range.  The reference further differs from claim 17 because it ii) is silent as to the mixture of polymers having a first and second glass transition temperatures; and iii) teaches a viscosity range measured at 177°C instead of at 160°C as claimed.
	As to i), Taga discloses a hot melt adhesive containing 30 to 100 weight percent of an amorphous polypropylene containing ≥ 50 wt% propylene monomers and 0 to 50 wt% 1-butene monomers; 0 to 70 wt% of a tackifier; and 0 to 70 wt% of a resin.  An amorphous propylene-butene copolymer containing 60 to 90 wt% propylene and 40 to 10 wt% butene is preferred to avoid excess cost, excess surface adhesion, or decrease in heat resistance.  Translation 3:103-111.  The amorphous propylene-butene copolymer has a Mn of 4000 to 15000 to ensure sufficient adhesive strength and workability.  Example 1 is an amorphous propylene-butene copolymer.  Table 1, ¶ 49.  As evidenced by Miller 1006, those in the art understand amorphous polypropylene as synonymous with atactic polypropylene.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Somers specifies a mixture of atactic propylene-ethylene copolymer with ethylene-butene copolymer and the advantages of the amorphous propylene-butene copolymer taught by Taga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a species of atactic polyolefin-based polymer a1) as claimed in order to provide sufficient adhesivity and workability of the adhesive.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, those of ordinary skill in the art would understand that the atactic propylene copolymers of Somers and Taga differ in structure (monomers, crystallinity) and reasonably expect that a mixture of the same to exhibit two different glass transition temperatures corresponding to the two copolymers.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 
	While Somers in view of Taga does not directly disclose the Brookfield viscosity at 160°C, since each of the claimed components is present and rendered obvious by the teachings of Somers and Taga, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a hot melt adhesive possessing a viscosity within the claimed range when measured at 160°C with a Brookfield CAP, spindle 27.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Somers [0067] teaches various rosin resins as tackifier, which are synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and “Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
	With respect to claim 5, Somers teaches fully or partially hydrogenated cycloaliphatic resin, aromatically-modified resins; terpene resins; and terpene phenolic resins as tackifier.  [0067].
	With respect to claim 8, Somers teaches that the adhesive contains at least one antioxidant.  [0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763